           Case 3:18-cr-00749-ADC Document 147 Filed 02/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,
 Plaintiff,

 vs.                                                  CASE NO. 18-749 (ADC)

 GERARDO JUAN RODRIGUEZ-
 RODRIGUEZ [4],
 Defendant.


                              INFORMATIVE MOTION

TO THE HONORABLE COURT:

          COME NOW, the United States files the following informative motion:

       1. Regarding the present case, on October 21, 2020, Docket 144 notified of a

Motion for Compassionate Release filed by Mr. Gerardo Juan Rodriguez-Rodriguez

[4].

       2. The Government read the attached document to Docket 144 and noticed that

instead of a motion it was a legal consult addressed to the Office of the Federal Public

Defendant.

       3. On October 29, 2020, the Government discussed this letter with the Federal

Public Defender counsel on duty, Counsel Ivan Santos, and that same day, via email,

the Government referred it to the Office of the Federal Public Defender.

       WHEREFORE, the Government respectfully requests that this Honorable Court

takes notice of the above-mentioned information.
        Case 3:18-cr-00749-ADC Document 147 Filed 02/02/21 Page 2 of 2




       I HEREBY CERTIFY that on this date, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to the parties of record.



RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, February 2, 2021.



                                           s/ Michele Colon
                                           Michele Colon
                                           SAUSA G03014
                                           U.S. Attorney’s Office
                                           350 Chardon St. Torre Chardon
                                           Suite 1201, Hato Rey, PR 00918
                                           (787)282-1867
                                           E-Mail: michele.colon@usdoj.gov




                                             2
